Judgment, Supreme Court, New York County (Paul P.E. Bookson, J.), rendered April 18, 1994, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of 21/2 to 5 years, unanimously affirmed.
Defendant’s motion to suppress was properly denied. Officers assigned to the Taxi-Livery Robbery Task Force noticed a taxi cab speeding and driving erratically, which was consistent with directions given by the police to taxi cab drivers to signal in that manner when they are in trouble. The officers stopped the cab and shined a flashlight inside. Noticing a bulge in defendant’s right front pocket, the officer ordered him out of *322the cab as a precautionary measure. Defendant exited the cab without making eye contact with the officer, and the bulge in his pocket caused the right side of his shorts to sag, which bulge the officer believed to be a weapon, whereupon the officer grabbed the pocket and felt a pistol. The totality of circumstances permitted the minimal intrusion of touching the bulge and, upon ascertaining it was a weapon, of seizing it (see, People v Duncan, 234 AD2d 8; see also, People v De Bour, 40 NY2d 210, 221). We have considered defendant’s other contentions and find them to be without merit. Concur—Sullivan, J. P., Milonas, Williams and Tom, JJ.